
	
		II
		112th CONGRESS
		1st Session
		S. 1681
		IN THE SENATE OF THE UNITED STATES
		
			October 11, 2011
			Mr. Cardin (for himself
			 and Ms. Ayotte) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Budget
		
		A BILL
		To assure that Congress acts on the budget
		  resolution.
	
	
		1.Congressional action on a
			 budget resolutionSection 303
			 of the Congressional Budget Act of 1974 is amended by—
			(1)striking subsection (a) and inserting the
			 following: After April 15 and unless the concurrent resolution on the
			 budget for a fiscal year has been adopted for the budget year, it shall not be
			 in order in the House of Representatives or the Senate to consider any bill or
			 joint resolution, amendment or motion thereto, or conference report thereon.
			 This section may be waived or suspended for an emergency by a vote of
			 three-fifths of the Members, duly chosen and sworn.;
			(2)striking subsections (b) and (c);
			 and
			(3)by striking its section heading and
			 inserting the following new section heading: consideration of
			 legislation before budget is adopted.
			
